12/10/2018        MayorCase
                        Bill de Blasio on Twitter: "Stuyvesant High
                                1:18-cv-11657-ER                    School just 19-8
                                                               Document         admitted almost
                                                                                         Fileda12/13/18
                                                                                                thousand students,
                                                                                                              Page but only
                                                                                                                       1 often1of those students were …
                   Home           Moments          Notifications         Messages                   Search Twitter                  Tweet



                                                Mayor Bill de Blasio      @NYCMayor · Jun 3
                                                Zipcode is limiting destiny in New York City and in our Specialized High Schools.
                                                Only 14% of students at Bronx Science come from the Bronx. Only 3.4% of
                                                Brooklyn Tech students come from Central Brooklyn.

                                                    64             41          170


                                                Mayor Bill de Blasio
                                                                                                                 Follow
                                                @NYCMayor


                                     Stuyvesant High School just admitted
                                     almost a thousand students, but only ten
                                     of those students were African American
                                     and less than thirty were Latino. In a city
                                     that is majority African American and
                Mayor Bill de Blasio Latino.   © 2018 Twitter About
                                                Help Center Terms
                @NYCMayor
                                                                Privacy policy Cookies
                                              5:15 PM - 3 Jun 2018
                                                                        Ads info
                Fighting every day to make New York the
                fairest big city in America.  33 Retweets 102 Likes
                (nyc.gov/socialmediapol…)

                   New York, NY                     60             33          102

                   nyc.gov/democracy

                   Joined January 2009                     
                                                            Tweet your reply
                                                           


                                                Mayor Bill de Blasio  @NYCMayor · Jun 3
                                                These schools are the proving grounds for future leaders, and unless we believe
                                                our leaders should only come from certain communities, we cannot have our
                                                most prestigious schools available to only some.

                                                    27             10          53


                                                Mayor Bill de Blasio  @NYCMayor · Jun 3
                                                Our first reforms will commit 20% of the seats to kids from disadvantaged
                                                communities. And we will work with Albany to eliminate a system where one
                                                broken test dictates a child's future.

                                                    47             9           80


                                                Mayor Bill de Blasio  @NYCMayor · Jun 3
                                                So much talent is being locked out right now. Justice has been delayed, but it
                                                does not have to be denied. We can fix this. These schools will get better when
                                                they reflect all of New York City.




                                                    57             22          72


                                                Shiva @SVTnSTi · Jun 3
                                                Replying to @NYCMayor @NYCMayorsOffice
https://twitter.com/nycmayor/status/1003414958464487425?lang=en                                                                                     1/1
